Wright, J.,
dissenting. The majority decision insulates Young from responsibility for his failure to obtain proper certification as a teacher. Further, the decision appears to require the school board to request a renewal of a provisional teaching certificate for someone who deliberately aborted efforts to fulfill the statutory requirements for a teaching certificate.
The record supports the board’s initial conclusion that when Young ap*11plied for compensation benefits he was unavailable for suitable work within the meaning of the unemployment compensation statute.
The majority fails to focus on R.C. 4141.29, which addresses eligibility requirements for unemployment compensation benefits, and provides:
“(A) No individual is entitled to a waiting period or benefits for any week unless he:
it * * *
“(4)(a) Is able to work and available for suitable work and is actively seeking suitable work * *
In its opinion upon reconsideration, the board stated that Young was separated from employment at the school because of “lack of work.” Nevertheless, at the point where there was an available teaching position at the school, Young was not prepared to accept the position because he did not possess the required teaching certificate. Young chose not to complete the courses required for obtaining a four-year teaching certificate. He acted in anticipation of discharge based on a lack of enrollment. The April 26 letter informing Young that his contract would not be renewed was not a dismissal. The notice merely prevented the operation of the statute that provides for automatic renewal of teaching contracts. The school board complied with R.C. 3319.11 which requires that a teacher whose contract may not be renewed for the following school year be notified prior to April 30. Although the statute requires early notification, the effective date of non-renewal is the beginning of the following school year.
Young was one of four teachers receiving notification. All were further informed that, if enrollment increased, they would be reemployed the following year. Three of the four were in fact offered contracts for the following school year after enrollment increased. Young would also have been offered a contract for the following year, since enrollment in his program did increase. The school board’s failure to continue Young’s employment was not a discretionary act, but was required by R.C. 3319.30 which specifically prohibits the employment of any teacher who does not hold a teaching certificate for the position.
The Superintendent of Central Ohio Joint Vocational School testified that it was the practice in Ohio to complete the requirements for a four-year provisional teaching certificate after teaching for two years with one-year teaching certificates. Young testified that he knew the decision to offer his course could not be made until the beginning of the fall semester and that he was aware that to remain employed by the school he would have to obtain a four-year provisional certificate. Nevertheless, Young decided not to complete either of the courses necessary to meet the requirements for a four-year certificate.
The parties acknowledged that in order to obtain another renewal of Young’s one-year teaching certificate there would have to have existed extenuating circumstances preventing Young from completing his course *12work. The superintendent stated that when he inquired as to the possibility that Young be granted a third one-year teaching certificate, a member of the Division of Vocational Education told him that such a renewal has only been allowed “on occasion for serious illness or other very severe extenuating circumstances[,] but it would not be done because an individual did not attend classes for whatever reason.” The evidence supports the conclusion that another renewal of the one-year teaching certificate would not have been granted absent serious extenuating circumstances which were not present in this case. The circumstances of this case did not require the superintendent to request a renewal of Young’s certificate.
The board’s holding that Young was separated from employment at the school because of “lack of work” is inaccurate. When there was an available teaching position at the school, Young was unqualified. Therefore, on September 9, 1982, when Young applied for compensation benefits he was unavailable for suitable work within the meaning of the unemployment compensation statute.
Based on the foregoing, I respectfully dissent.